Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 17, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131035(86)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  HARVEY GRACE,                                                                                                       Justices
           Plaintiff-Appellant,
                                                                    SC: 131035
  v                                                                 COA: 257896
                                                                    Oakland CC: 2002-045572-NM
  BRUCE LEITMAN and BRUCE
  LEITMAN, P.C.,
             Defendants-Appellees.
  ______________________________


         On order of the Court, the motion for reconsideration of the order of October 19,
  2007 is considered and it is DENIED because it does not appear the order was entered
  erroneously.

        Cavanagh and Kelly, JJ., would grant reconsideration.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 17, 2007                   _________________________________________
                                                                               Clerk